DETAILED ACTION
Claims 1-4 and 6-13 are pending and currently under review.
Claims 5 and 14-19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to an election non-elected without traverse.  Claims 14-19 are drawn to an apparatus as claimed and are not suitable for rejoinder because they do not require all of the limitations of an allowable claim.  Accordingly, since the instant application is currently after appeal, claims 14-19 have been cancelled by examiner’s amendment.  See MPEP 821.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 14-19.

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is directed to a method of producing a join between a first joining partner and second joining partner according to the specific steps as recited in claim 1.  There is no prior art of record that teaches or suggests all of the steps together in view of the board decision filed 4/02/2021.
The closest prior art of record is: 1) Palm et al. or Khasalev et al. as relied upon in the previous office action, or 2) Heinemann et al. (DE102013104572, machine translation referred to herein).  Palm et al. and Khasalev et al. are not considered to be prior art in view of the board decision mailed 4/02/2021.  Heinemann et al. discloses a method of joining parts (12, 16) by means of a head (44) which moves, presses, lifts, and subsequently presses part (16) into a joining layer and subsequent second part (12) [fig.9-14].  However, the head (44) of Heinemann et al. requires an adhesive layer (42).  Based on the aforementioned board decision, the head (44) and adhesive layer (42) serve as “a combination of tools that cooperate to perform” the claims functions, and thus fail to teach the limitation of “by means of the placement tool,” which is interpreted by the board to require the placement tool to perform the entirety of the specified function.  Therefore, there is no prior art of record that teaches or suggests the limitations of claim 1.

Conclusion
Claims 1-4 and 6-13 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734